        Case 1:19-cv-00531-LG-JCG Document 31 Filed 11/20/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 SOUTHERN DIVISION


 BIG TIME VAPES, INC. and UNITED                 §
 STATES VAPING ASSOCIATION,                      §
 INC.,                                           §
                                                 §
 Plaintiffs,                                     §
                                                 §     Civil Case No. 1:19-cv-531-LG-JCG
 v.                                              §
                                                 §
 FOOD AND DRUG                                   §     DECLARATORY AND INJUNCTIVE
 ADMINISTRATION; NORMAN E.                       §     RELIEF REQUESTED
 “NED” SHARPLESS, M.D., in his                   §
 official capacity as Acting Commissioner        §
 of Food and Drugs; and ALEX M.                  §
 AZAR, II, in his official capacity as           §
 Secretary of Health and Human Services,         §
                                                 §
 Defendants.                                     §


          PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO DISMISS

        Plaintiffs file this response to the Defendants’ motion to dismiss, filed under Federal Rule

of Civil Procedure 12(b)(6), and respectfully request that the Court deny Defendants’ motion to

dismiss for the reasons stated in the memorandum filed herewith. Specifically, the Court should

deny Defendants’ motion outright because Plaintiffs’ complaint clearly states a plausible claim to

relief under the nondelegation principle (and given such, the Declaratory Judgments Act affords

a potential remedy in addition to any other remedies available). But even if the Court were

doubtful as to whether Plaintiffs have stated a plausible claim, the motion should be denied

because Plaintiffs are entitled to reasonable and necessary discovery related to their claims and

the Defendants’ defenses. Plaintiffs further object to any consideration of any evidence relied
       Case 1:19-cv-00531-LG-JCG Document 31 Filed 11/20/19 Page 2 of 2



upon or incorporated in Defendants’ motion to dismiss or otherwise outside of Plaintiffs’

complaint.

                                            Respectfully submitted,

                                            FORMAN WATKINS & KRUTZ LLP

                                            /s/Spencer M. Ritchie_______
                                            Spencer M. Ritchie
                                            Mississippi Bar No. 103636
                                            210 E. Capitol Street, Suite 2200 (39201)
                                            P.O. Box 22608
                                            Jackson, MS 39225-2608
                                            Tel.: (601) 960-8600
                                            Fax: (601) 960-8613
                                            spencer.ritchie@formanwatkins.com

                                            NAJVAR LAW FIRM, PLLC

                                            Jerad Wayne Najvar*
                                            Texas Bar No. 24068079
                                            jerad@najvarlaw.com
                                            Austin M.B. Whatley*
                                            Texas Bar No. 24104681
                                            austin@najvarlaw.com
                                            2180 North Loop W., Suite 255
                                            Houston, TX 77018
                                            Tel.: (281) 404-4696
                                            Fax: (281) 582-4138
                                            *Motion for admission pro hac vice forthcoming.

                                            Counsel for Plaintiffs


                                     Certificate of Service

       I do hereby certify that I have electronically served the foregoing Reply using the Court’s

ECF system, which sent notification to all known counsel of record.

       THIS, the 20th day of November, 2019.

/s/ Spencer M. Ritchie______________
Spencer M. Ritchie


                                                2
